Raul Becerra




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 2, 2014

                                      No. 04-14-00671-CR

                                     The STATE of Texas,
                                          Appellant

                                                 v.

                                  Raul Becerra CASTORENA,
                                           Appellee

                 From the 63rd Judicial District Court, Val Verde County, Texas
                                   Trial Court No. 11297CR
                      The Honorable Enrique Fernandez, Judge Presiding


                                         ORDER
       Sitting: Catherine Stone, Chief Justice
       Karen Angelini, Justice
       Luz Elena D. Chapa, Justice

        The reporter’s record in this appeal was due November 3, 2014, but it was not filed. On
November 7, the clerk of this court notified John Price by letter that he is the official court
reporter responsible for timely filing the reporter’s record, and the record had not been filed.
Price responded to the court’s letter on November 17, 2014, explaining that he has been unable
to prepare the record due to serious health reasons. Price stated that he might be released to
return to work in January 2015, and requested an extension of time of sixty days after he returns
to work.

      We conclude the court reporter is temporarily unable to perform his duties in a timely
manner. We therefore deny Price’s motion for extension of time to file the record.

       We order Price to retain competent assistance to prepare the record of the reported
proceedings in this case, to deliver his notes of the proceedings to such reporter, and to provide
whatever is necessary to assist the reporter to prepare the record in this appeal. We further order
Price notify this court and the trial court in writing no later than December 12, 2014, of the
name, address, telephone number and email address of the reporter who will prepare the record.
        If Price has not retained competent assistance by December 12, 2015, we order the trial
court to appoint another reporter to prepare the record and to notify this court of the appointment
not later than December 17, 2014. See TEX. GOV’T CODE ANN. § 52.042(a) (2013).



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of December, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court